Citation Nr: 1531877	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine (low back disability) on a schedular basis.  

2.  Entitlement to an increased initial disability rating for radiculopathy of the right lower extremity, rated 10 percent prior to November 21, 2013, and rated 20 percent as of that date, on a schedular basis.

2.  Entitlement to an increased initial disability rating for degenerative disc disease and radiculopathy of the right lower extremity, on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. C.J.

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1975 to January 1977 and from September 2002 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction is now with the RO in Winston-Salem, North Carolina.  

This claim was previously remanded by the Board in December 2009 and March 2011 for additional development.  That action has been completed, and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

After the Veteran appealed the initial rating decision, a March 2007 rating decision granted a 40 percent rating for the lumbosacral strain effective back to the date of claim, and an August 2014 decision granted a 20 percent rating for right lower extremity radiculopathy beginning on November 21, 2013.  However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased initial rating on an extraschedular basis is addressed in the REMAND section of the decision. 

	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to November 21, 2012, the Veteran's service-connected low back disability did not result in unfavorable ankylosis of the thoracolumbar spine or in incapacitating episodes having a total duration of at least 6 weeks in a year.

2.  Beginning on November 21, 2012, the Veteran's low back disability caused incapacitating episodes having a total duration of at least 6 weeks in a year.  

2.  For the entire appeal period, the Veteran's right lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to November 21, 2012, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

2.  Beginning November 21, 2012, the criteria for a disability rating of 60 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2014). 

2.  Prior to November 21, 2013, the criteria for a disability rating of 20 percent, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), DC 8520 (2014).

3.  Beginning November 21, 2013, the criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), DC 8520 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in February 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examinations and opinions in April 2006, May 2010, and November 2013.  The resulting reports describe the Veteran's orthopedic disabilities on appeal, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been substantial compliance with the directives of the Board's March 2011 remand. See Stegall, supra.  As instructed by that remand, the RO arranged for the Veteran to undergo a VA examination in November 2013 that addressed his claims for increased disability ratings for low back disability and the associated right lower extremity radiculopathy.  

Finally, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Before addressing each appealed disability individually, the Board will detail the factual history of the case in one narrative.  

Factual History

After the Veteran filed his claims of service connection, VA afforded him an examination for his spine and associated radiculopathy in April 2006.  At the time of the examination, the Veteran denied low back pain.  He did report daily right foot numbness under the ball of his foot as well as right lateral calf tingling and right buttock cramping.  These symptoms would be present when riding a bike or walking on a hard surface.  The Veteran also reported occasionally having left lower extremity symptoms, though these were rare.  Next, the Veteran indicated that he would suffer from flare-ups 2-3 times per year, causing him to miss work for one day during a flare-up.  The Veteran described using a cane and lying in bed during flare-ups.  

An inspection of the lumbar spine was normal.  It was nontender on palpation.  The examiner also noted no muscle spasm.  On range of motion testing, forward flexion ended at 65 degrees, but discomfort began at 35 degrees and worsened to pain at 55 degrees.  On extension, discomfort was noted at 25 degrees which worsened upon full extension to 30 degrees.  Right lateral bend ended at 20 degrees with pain beginning at 10 degrees.  Left lateral bend ended at 25 degrees with no pain.  Right rotation ended at 30 degrees with pain beginning at 20 degrees, and left rotation ended at 30 degrees with no pain.  Repetitive use testing with forward flexion initially caused discomfort in the Veteran's right buttock.  Additional repetition caused the development of pain in his right lateral calf, eventually escalating to more severe pain and eventually spasms in the right buttock.

X-ray images showed degenerative changes of the L4-5, and L5-S1.  No fractures or significant subluxations were seen.  Accordingly, the examiner provided an assessment of lumbar spine degenerative disc disease.  Secondary to this condition was radiculopathy in the right lower extremity.  The examiner opined that the radiculopathy had a significant impact on the Veteran's daily activities and a moderate impact on his employment.  

The RO subsequently awarded service connection for the Veteran's back disability and the associated right lower extremity radiculopathy.  In a June 2006 correspondence, the Veteran disagreed with the assigned evaluations, indicating that he had noticed a "dramatic increase" in his symptoms.    

In a December 2006 statement, the Veteran described a Sunday morning in November 2006 where he awoke with severe lower back pain which prevented him from straightening up.  He described having to take a long and hot shower along with pain medication before he could dress and walk.  The Veteran then explained that the pain in his back radiated down his right leg to the ball of his right foot over the course of that day.  The letter then detailed how the Veteran went to the VA medical center that following Monday to receive muscle relaxants and narcotic pain medication.  The Veteran also described that he was advised to use local heat and bed rest.  VA treatment records document this visit in a November 2006 treatment note.  The attending physician at this visit provided an assessment of exacerbation of chronic lumbar spine pain with radiculopathy of the sciatic nerve.  He noted that he would treat the Veteran's conditions symptomatically and pursue further workup only if symptoms persisted.  The Board notes that there was no prescribed bed rest documented during this clinical visit. 

Also in December 2006, the Veteran submitted his VA Form 9, Substantive Appeal to the Board of Veterans' Appeals.  In it, he described increased pain, stiffness, and general constant aching in his mid and lower spine.  He listed difficulty in forward and lateral motion and pain if he needed to bend backward for any reason.  Regarding his radiculopathy, the Veteran reported that it had worsened, sometimes causing him to wake up with severe shooting pain or with a right leg spasm.  The Veteran then described current right buttocks pain as similar to deep muscle pain one experiences after receiving a needle injection.  

At his January 2007 RO hearing, the Veteran testified that his back disability manifested as muscle spasms that felt like being "hit with a fist" or something similar.  These spasms, including flare-ups, would be trigged by certain positions and would begin without warning.  The Veteran also described losing sleep every night because he would experience shooting pains down his right leg.  He next testified that he had suffered from 3 to 5 incapacitating episodes over a "couple of years."  Each episode lasted progressively longer with the most recent lasting 5 to 6 days.  Moving back to his right lower extremity, the Veteran described the pain as sharp and occurring from 2 to 3 times per day to 2 to 3 times per week.  He also explained that the radiculopathy caused muscle weakness which was especially evident when climbing staircases.  

The Board remanded the claim in December 2009 for additional development.  Thereafter, the Veteran submitted a January 2010 buddy statement from C.J., a registered nurse, who asserted that Veteran's back and right leg pain had worsened over the previous two years.  She explained that the pain ranged from annoying discomfort to incapacitating severe pain and muscle spasms.  These flare-ups could be alleviated somewhat by stretching, changing positions, or activity every 20-30 minutes, or with the application of heat or cold to the lower back or buttocks.  

The Veteran also submitted a January 2010 personal statement regarding the severity of his lower back disability and his right lower extremity radiculopathy.  Beginning by indicating his low back condition had worsened, the Veteran described that unrelenting discomfort and intermittent right lower extremity/buttock pain was now with him daily.  He also described waking 2 times per night with discomfort and paresthesia and sometimes intense cramping and pain in his right lower leg and foot.  There had been "several spontaneous episodes of such intense pain" that the Veteran could not move.  The Veteran also indicated that he made great efforts to avoid exacerbating his orthopedic conditions in such a way as to require emergency services.  He listed bed rest as one of the ways in which he treated his exacerbations.  

In yet another January 2010 statement submitted by C.J., the registered nurse, C.J. described three different exacerbating episodes, or flare-ups, of the Veteran's back condition.  The first detailed episode occurred while the Veteran was working overseas.  During this episode, the Veteran experienced severe back pain and drove himself to a military emergency room where analgesics were administered before the Veteran was discharged home.  The second, occurring in 2006, began as mild stiffness and soreness in the back muscles but eventually progressed overnight to "excruciating pain."  As described by C.J., the Veteran was discharged home under her care, with prescriptions for analgesics, muscle relaxants, and bed rest.  The Board notes, again, that the VA treatment notes from November 2006 documenting this flare-up do not mention any physician prescribed bed rest.  C.J.'s letter described the Veteran returning to work after 48 hours.  In the later episode detailed in C.J.'s letter, which occurred "two weeks ago" during January 2010, the Veteran suffered an acute exacerbation of severe back pain with right lower radiculopathy.  The Veteran awoke to marked lower back pain, muscle spasms, and weakness.  Accordingly, the Veteran took a hot shower, muscle relaxants, and switched to light activity.  C.J.'s statement described the Veteran only reporting to an emergency room after 10 days of his flare-up.  Ending her statement, C.J. described that these episodes were progressively lasting longer in duration and needed more recovery time each time.  

The most recent flare-up reported by the Veteran in his January 2010 statement was documented in a January 2010 VA treatment note which recorded the Veteran calling with "unrelenting 'muscle spasms' for the past 6-7 days."  This was treated with pain medication. 

Pursuant to the Board's December 2009 remand, VA afforded the Veteran a new examination for his back and right lower extremity in May 2010.  On examination, gait and posture were within normal limits, and the head was centered over the pelvis.  All spine curvatures were normal, and the back was symmetrical in appearance and in movement.  On range of motion testing, forward flexion ended at 85 degrees with pain beginning at 25 degrees.  Extension ended at 25 degrees with pain at 20 degrees.  Left lateral flexion ended at 21 degrees with pain at 14 degrees.  Right lateral flexion ended at 22 degrees with pain at 10 degrees.  Left lateral rotation ended at 20 degrees with pain at 15 degrees, and right lateral rotation ended at 23 degrees with pain at 18 degrees.  

Upon repetitive motion testing, the Veteran experienced pain going to the foot.  There was a dramatic increase in tightness of the paravertebral musculature on the right side, which resulted in spasms by the third repetition.  There was no fatigue, weakness, lack of endurance, or incoordination.  Range of motion remained unchanged in forward flexion up to 85 degrees.  The examiner diagnosed the Veteran with lumbosacral degenerative disc disease of moderate severity and degenerative joint disease involving the facet joints, also of moderate severity.  

A neurologic examination was then performed.  There was a slight diminishment of the right L4 nerve compared to the left L4 and a moderate decrease of the right L5 and S1 dermatomes compared to the counterparts on the left.  Sharp and dull discrimination testing was abnormal over the right S1 nerve root distribution.  Vibration testing indicated a slight decrease over the right S1 and right L4 dermatomes compared to their counterparts on the left lower extremity.  The examiner diagnosed the Veteran with right L4, L5, and S1 radiculopathy, moderate severity, secondary to the Veteran's low back condition.  

In a June 2010 addendum opinion, the same examiner added an additional diagnosis of right sided sciatic nerve paralysis, mild, secondary to the low back disability.  In support of this diagnosis, the examiner cited to an electromyography and nerve conduction study, both tests administered in June 2010 in an attempt to delineate the severity of the Veteran's low back disability and his right lower extremity radiculopathy.  

In January 2011, the Veteran submitted a personal statement that mainly discussed the severity of his right lower extremity radiculopathy.  Symptoms discussed included sudden and unpredictable cramping resulting in right leg or foot pain.  The Veteran also indicated that he could no longer turn his right leg in so that he could walk in a "straight fashion."  Sitting for a few minutes in a car or office chair would result in cramping or shooting pain, sometimes both.  Other symptoms that would commonly occur were paresthesia and a burning sensation.

In March 2011, the Board again remanded the matter for a new examination given the Veteran's reports of worsening symptoms in his back and leg.  Thus, VA afforded the Veteran an examination in November 2013.  At the outset, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with intervertebral disc syndrome and radiculopathy in the right lower extremity.  The Veteran reported flare-ups that would occur 3 to 4 times per week, each flare-up lasting for a few minutes and only alleviated with a self-massage of the leg and back.  

Measuring the Veteran's range of motion of his back, the examiner found that forward flexion ended at 65 degrees with pain at the end, and extension ended at 10 degrees with pain at the end.  Right lateral flexion ended at 25 degrees with pain beginning at 20 degrees.  Left lateral flexion ended at 20 degrees with pain at the end.  Right lateral rotation ended at 20 degrees with pain at the end.  Left lateral rotation ended at 20 degrees with pain beginning at 15 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions due to pain.  Regarding functional loss and additional limitation of motion, the Veteran had functional loss and impairment of the thoracolumbar spine as a result of less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also indicated that during flare-ups, pain, weakness, and fatigability could significantly limit functional ability.  However, the examiner was unable to state in terms of the degree of additional limitation of motion without resorting to speculation because the Veteran was not currently experiencing a flare-up at that time.  

There was localized pain on palpation on the spine and over the gluteal muscles.  The Veteran also had guarding and muscle spasm of the thoracolumbar spine, which resulted in abnormal gait.

Muscle strength testing yielded normal results.   A sensory examination revealed decreased sensation to light touch in the lower leg, ankle, and the foot and toes in the right lower extremity.  Regarding the Veteran's radiculopathy in the right lower extremity, the examiner found that it resulted in severe constant pain in the right lower extremity.  There was also moderate intermittent pain, paresthesias, and numbness.  Overall, the examiner indicated that the Veteran's radiculopathy was moderate in severity.  There were no other neurological conditions associated with the Veteran's thoracolumbar spine disability.  

The examiner next found that the Veteran had IVDS, which reportedly resulted in incapacitating episodes over the past 12 months.  The examiner opined that the total duration of all incapacitating episodes over the past 12 months was at least 6 weeks.  He additionally commented that the Veteran had very frequent flare-ups and that they may last even more than 6 weeks.  The examiner denied the presence of any ankylosis in the Veteran's spine.  Addressing again the Veteran's radiculopathy, the examiner opined that it was moderate to severe.  

The Board has reviewed the VA treatment records ranging over the course of the appeal.  Those that were not explicitly  mentioned in the above history, while probative of the fact that the Veteran has a low back disability and right lower extremity radiculopathy, do nothing to show the severity of these conditions.  The Board now addresses the merits of the claims separately.  

Degenerative Disc Disease

The Veteran's service-connected lumbar spine disability has been rated by the RO as 40 percent disabling for the entire appeal period under the provisions of DC 5237 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 
Note (2) of the General Rating Formula for Diseases and Injuries of the Spine  provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. .
As the Veteran's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes that have a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for a low back disability under the General Rating Formula for Diseases and Injuries of the Spine, which was used to assign this evaluation.  The General Rating Formula applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is ankylosis present, which there is not.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

The Board also finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher disability rating prior to November 21, 2012.  38 C.F.R. § 4.71a, DC 5243 (2014).  The Veteran cites to flare-ups in 2005, November 2006, and in January 2010, as evidence of incapacitating episodes over the course of the appeal.  However, there is nothing of record to indicate that these resulted in physician prescribed bed rest for a duration of time within a year, warranting a higher disability rating.  

However, the Board acknowledges the November 21, 2013 VA examiner's report that the Veteran had suffered from incapacitating episodes having a combined duration of at least 6 weeks over the previous year.  Therefore, given that the Veteran had incapacitating episodes that required physician prescribed bed rest and that had a total duration of at least 6 weeks during the 12 months prior to the November 21, 2013 VA examination, the Board finds that a disability rating of 60 percent is warranted under DC 5243 for intervertebral disc syndrome as of November 21, 2012.  See Fenderson, supra.  This effective date is appropriate because it is the earliest date in which it is factually ascertainable that an increase in the Veteran's low back disability occurred.  A disability rating in excess of 60 percent is not warranted beginning November 21, 2012, because 60 percent is the highest rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and there is no evidence of unfavorable ankylosis of the entire spine as required for the next highest rating, a total schedular disability rating, under the General Rating Formula for the spine. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability prior to November 21, 2012.  As of that date, however, the Board finds that a disability rating of 60 percent, but not higher, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)

Radiculopathy of the Right Lower Extremity

Throughout the course of the appeal, the Veteran's radiculopathy in his right lower extremity has been evaluated under 38 C.F.R. § 4.124a, DC 8520, governing impairment of the sciatic nerve.  Prior to November 21, 2013, the Veteran's right lower extremity was evaluated as 10 percent disabling.  As of November 21, 2013, the disability was evaluated as 20 percent disabling.  After a thorough review of the record, the Board finds that a 20 percent disability rating is warranted for the Veteran's right lower extremity radiculopathy for the entire course of the appeal.  

First, the Board agrees that DC 8520 is the most applicable diagnostic code for the Veteran's symptoms.  Under DC 8520, in order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "moderately severe" (40 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a), Note (2014).

Words such as mild, moderate, severe, and pronounced are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

Taking the Veteran's competent and credible testimony into account, the Board finds that the Veteran's right lower extremity radiculopathy has approximated incomplete paralysis of moderate severity since he filed his claim in January 2006.  First, though not specifically commenting on the severity of the Veteran's radiculopathy, the April 2006 VA examiner opined that the radiculopathy in the Veteran's right lower extremity had a significant impact on the Veteran's daily activities and a moderate impact on his employment.  

Next, in the May 2010 VA examination, the examiner opined that the Veteran's radiculopathy of the right lower extremity was of moderate severity after a thorough neurologic examination that included light touch sensation testing, sharp and dull sensory testing, and vibration sensory testing.  Finally, the Veteran's November 2013 VA examination documented moderate numbness, paresthesia, and severe constant pain in the right lower extremity.  Taking these examination reports and the Veteran's detailed letters and correspondences, as well as submitted buddy statements, all describing the severity of his symptoms over the course of the appeal, the Board finds that the most consistently shown objective finding during the appeal period approximates a moderate incomplete paralysis of the Veteran's right lower extremity.  For this reason, the Board finds a disability rating of 20 percent is warranted for the appeal period prior to November 13, 2013.  A disability rating in excess of 20 percent is not warranted for any portion of the appeal for the Veteran's right lower extremity radiculopathy because the Veteran's condition does not approximate moderately severe incomplete paralysis of the sciatic nerve.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent for a low back disability for the period prior to November 21, 2012, is denied.  

Entitlement to a disability rating of 60 percent, but not higher, for a low back disability for the period beginning on November 21, 2012, is granted.  

Entitlement to a disability rating of 20 percent, but not higher, for right lower extremity radiculopathy for the period prior to November 21, 2013, is granted.  

Entitlement to a disability rating for right lower extremity radiculopathy in excess of 20 percent for the period beginning on November 21, 2013, is denied.
REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a coronary artery disease, cataracts, and hypertension in addition to his lumbar spine disability and radiculopathy of the right lower extremity. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.
3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


